UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149158 SEMPER FLOWERS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-1212244 (I.R.S. Employer Identification No.) 1040 First Avenue, Suite.173, New York, New York 10021 (Address of principal executive offices) 212-861-9239 (Issuer’s telephone number) (Former name, former address, and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer []Accelerated filer [ ] Non-accelerated filer[]Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ] No[x] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[x] No [ ] The number of shares of Common Stock of the issuer outstanding as of June 30, 2009 was 4,933,529. Transitional Small Business Disclosure Format (check one): Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes□ No. 1 SEMPER FLOWERS, INC. (a development stage company) Page Number PART 1 – Financial Information Item 1 – Unaudited Financial Information: Consolidated Balance Sheet as of June 30, 2009 (Unaudited) and December 31, 2008 3 Consolidated Statements of Operations for the Three and Six MonthsEnded June 30, 2009 and 2008 (Unaudited) and from Inception (October 9, 2007) to June 30, 2009 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) (Unaudited) 5 Statements of Cash Flows for thesix monthsEnded June 30, 2009 and 2008 (Unaudited) and from Inception (October 9, 2007), to June 30, 2009 (Unaudited) 6 Notes to Unaudited Financial Statements 7-13 Item 2 - Management’s Discussion and Analysis or Plan of Operation 12-14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T - Controls and Procedures 14 PART II - Other Information (Items 1-6) 15-17 2 SEMPER FLOWERS, INC. (a development stage company) BALANCE SHEETS June 30, December 31, 2008 (UNAUDITED) (AUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ 52 $ 50 Total assets $ 52 $ 50 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Advance from shareholder Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 100,000,000 shares authorized, 4,933,529 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ 52 $ 50 The accompanying notes to the unaudited financial statements are an integral part of these statements. 3 SEMPER FLOWERS, INC. (a development stage company)
